 

 

 

 

 

 

                                                                                                           
Exhibit 10.1

AMENDMENT TO

PARKWAY PROPERTIES, INC.

2003 EQUITY INCENTIVE PLAN

Incentive Restricted Share Agreement

for ____________

 

2009 FOCUS

Long-Term Equity Compensation Plan

 

 

A.         PARKWAY PROPERTIES, INC. (THE "COMPANY") GRANTED __________ INCENTIVE
RESTRICTED SHARES TO _________ (THE "RECIPIENT") ON FEBRUARY 3, 2009, UNDER THE
PARKWAY PROPERTIES, INC. 2003 EQUITY INCENTIVE PLAN AS AMENDED (THE "INCENTIVE
PLAN"), AS PART OF THE COMPANY’S 2009 FOCUS LONG-TERM EQUITY COMPENSATION PLAN.

B.         THE GRANT WAS DOCUMENTED IN A LETTER AGREEMENT BETWEEN THE COMPANY
AND THE RECIPIENT DATED FEBRUARY 3, 2009, WHICH INCORPORATED THE TERMS OF THE
GRANT (THE "INCENTIVE RESTRICTED SHARE AGREEMENT").

C.         THE COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF THE COMPANY
HAS ACTED TO CHANGE THE STRATEGIC OBJECTIVES UNDER THE 2009 FOCUS LONG-TERM
EQUITY COMPENSATION PLAN AND THEREBY TO CHANGE THE PERFORMANCE GOALS UNDER THE
INCENTIVE RESTRICTED SHARE AGREEMENT.

D.         SECTION 19 OF THE INCENTIVE PLAN AUTHORIZES THE COMPENSATION
COMMITTEE TO ACT UNILATERALLY TO AMEND OUTSTANDING INCENTIVE RESTRICTED SHARES.

                        Accordingly, on behalf of the Compensation Committee,
the Company amends the Incentive Restricted Share Agreement as follows,
effective May 13, 2009:

1.         Paragraph 4 of the Incentive Restricted Share Agreement is amended to
read as follows:

"4.        Portion of Grant Earned upon Achievement of Performance Goals.

(a)         Adjusted FFO Goal.  Up to 70 percent of the Incentive Restricted
Shares covered by the grant may be earned on the basis of the Company's adjusted
funds from operations ("Adjusted FFO") for 2009.  The threshold Adjusted FFO
goal for 2009 is $____ per diluted share.  One and four tenths (1.4) percentage
points of the grant will be earned for every penny by which Adjusted FFO for
2009 exceeds $____ per diluted share, not counting Adjusted FFO in excess of
$____ per diluted share.  Accordingly, 70 percent of the grant will be earned if
Adjusted FFO for 2009 equals or exceeds $____ per diluted share.

 

--------------------------------------------------------------------------------

 


 

 

 

 

(b)        Strategic Objective Performance Goal.  Up to 30 percent of the
Incentive Restricted Shares covered by the grant may be earned on the basis of
the Company's achievement of the following strategic objectives for 2009:

 * 20 percent of the grant will be earned based on the Company’s continued
   compliance with its  long‑term debt financial covenants during 2009; and

 * 10 percent of the grant will be earned if aggregate borrowings under the
   Company's line of credit do not exceed $_______ at December 31, 2009. 
   $_______ is the remainder after the subtraction of an amount equal to the
   proceeds of the Company's public stock offering closed on April 28, 2009
   ($_______) from the line of credit limit of $_______ in the original
   Incentive Restricted Share Agreement.

(c)        Unearned Portion of Grant.  You will automatically forfeit all
interest in any portion of the grant that has not been earned pursuant to
paragraph (a) or (b) above."

2.         In all other respects, the Incentive Restricted Share Agreement
remains in full force and effect.

 

                                                PARKWAY PROPERTIES, INC.

 

                                                /s/  Warren Speed

                                                By:  Warren Speed

                                                       SVP of People

 

 

2

--------------------------------------------------------------------------------

 

 